Citation Nr: 0824588	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for Wolff-Parkinson-White Syndrome.

2.  Entitlement to service connection for Wolff-Parkinson-
White Syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in December 2007 
when it was remanded for the veteran to be afforded a Travel 
Board hearing.  The veteran subsequently withdrew his request 
for a Travel Board hearing in a statement dated in June 2008.  
Therefore, the required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for Wolff-
Parkinson-White Syndrome is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service 
connection for Wolff-Parkinson-White Syndrome.  The veteran 
was notified of the decision and of his appellate rights in 
May 1995, but did not file an appeal.

2.  The evidence received subsequent to the May 1995 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for Wolff-Parkinson-White Syndrome.





CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying service connection for 
Wolff-Parkinson-White Syndrome is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2007).

2.  The evidence received since the May 1995 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for Wolff-Parkinson-White Syndrome, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1995 rating decision, the RO denied service 
connection for Wolff-Parkinson-White Syndrome finding that 
the condition was congenital and, therefore, pre-existed 
service and there was no evidence the condition was 
permanently aggravated by the veteran's service.  The 
evidence of record at the time of the May 1995 rating 
decision included the veteran's service medical records dated 
March 1970 to January 1972 and a May 1995 medical opinion 
letter from Dr. W.K.

The veteran did not file an appeal of the May 1995 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the May 1995 rating decision, a new medical 
opinion letter from Dr. W.K., dated in April 2004, was 
associated with the claims folder.  The letter is both new 
and material in that it states that the veteran's military 
service could certainly have aggravated the veteran's Wolff-
Parkinson-White Syndrome.  In light of the basis for the RO's 
May 1995 determination, this evidence raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is "new and material" under the provisions of 38 C.F.R. § 
3.156(a), and the claim is reopened.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for Wolff-
Parkinson-White Syndrome, the application to reopen the claim 
is granted.


REMAND

The veteran seeks service connection for Wolff-Parkinson-
White Syndrome.  The veteran contends his Wolff-Parkinson-
White Syndrome was permanently aggravated by his active 
military service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Congenital 
or developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

According to 38 U.S.C.A. § 1153, a "preexisting injury or 
disease will be considered to have been aggravated by active 
. . . service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.

The veteran has indicated in his statements that he has had 
Wolff-Parkinson-White Syndrome since birth.  As stated above, 
a medical opinion letter from Dr. W.K., dated in April 2004, 
indicates that the veteran's military service could certainly 
have aggravated the veteran's Wolff-Parkinson-White Syndrome.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

To date, the veteran has not been afforded a VA Compensation 
and Pension (C&P) examination regarding his claim of 
entitlement to service connection for Wolff-Parkinson-White 
Syndrome.  The record reveals that the veteran has been 
diagnosed with Wolff-Parkinson-White Syndrome and has been 
treated for a heart condition since December 1984.  However, 
there is no evidence associated with the claims folder as to 
whether the veteran's diagnosed Wolff-Parkinson-White 
Syndrome is related to the veteran's active service or 
whether the veteran's Wolff-Parkinson-White Syndrome was 
permanently aggravated by the veteran's active service.  
While the veteran's private physician has indicated that the 
veteran's Wolff-Parkinson-White Syndrome "could certainly" 
have been aggravated by the veteran's active service, this 
statement is too equivocal to warrant a grant of service 
connection, but it is sufficient to warrant a VA C&P 
examination.

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits due, in 
part, to his heart condition.  However, the records regarding 
this grant of benefits have not been associated with the 
claims folder and the claims folder contains no indication 
that any attempt was made to obtain the veteran's complete 
Social Security Administration (SSA) record.  Because SSA 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This appeal must be remanded to obtain the 
veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an 
examination.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

*	The examiner is asked to express an 
opinion as to whether the veteran 
currently has Wolff-Parkinson-White 
Syndrome.  If not, the examiner is 
asked to comment on the treatment 
records which include the diagnosis.

*	If the examiner finds that the 
veteran currently has Wolff-
Parkinson-White Syndrome, the 
examiner is asked to express an 
opinion as to when the veteran's 
Wolff-Parkinson-White Syndrome was 
first manifested (i.e., prior to 
service, in service, or after 
service).  

*	The examiner is also asked to 
express an opinion as to whether the 
veteran's Wolff-Parkinson-White 
Syndrome is a 
congenital/developmental defect and, 
if so, the examiner is asked to 
indicate whether there was a 
superimposed disease or injury in 
service.

*	If the examiner determines that the 
veteran's Wolff-Parkinson-White 
Syndrome is not a defect but rather 
a disease process, indicate whether 
the disease undebatably preexisted 
service.  

*	If the disease did pre-exist 
service, the examiner is asked to 
indicate whether there was a 
permanent increase in the severity 
of the Wolff-Parkinson-White 
Syndrome during service.  

*	If the examiner answers this 
question affirmatively, the examiner 
is then asked to express an opinion 
as to whether the increase in 
severity in service was undebatably 
due to the natural progress of the 
disease.  If the examiner determines 
that the veteran's Wolff-Parkinson-
White Syndrome did not increase in 
severity during service, the 
examiner should indicate as such.  
The examiner must provide a complete 
rationale any stated opinion.

*	Additionally, the examiner is asked 
to provide an opinion as to whether 
the Wolff-Parkinson-White Syndrome 
is at least as likely as not (a 
probability of 50 percent or 
greater) proximately due to or the 
result of service-connected diabetes 
mellitus.  The examiner must provide 
a complete rationale for any stated 
opinion.

*	If Wolff-Parkinson-White Syndrome is 
not proximately due to or the result 
of diabetes mellitus, the examiner 
should state whether it is at least 
as likely as not that service-
connected diabetes mellitus 
aggravated (permanently worsened) 
the veteran's Wolff-Parkinson-White 
Syndrome.  A complete rationale for 
any stated opinion must be provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


